DETAILED ACTION
	For this Office action, Claims 1-30 are pending.  Claim 31 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see first page of Applicant Arguments/Remarks Made in an Amendment, filed 21 April 2022, with respect to the grounds of rejection of Claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, said grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 21 April 2022.
Applicant's arguments filed 21 April 2022 with respect to the grounds of rejection of claims 1-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has amended independent Claim 1 to further recite at least one gas conduit in communication with the at least one gas source and at least one of the at least one ultrapure water source and the at least one ultrapure water conduit; applicant argues that the prior art cited in the grounds of rejection of the previous Office action does not teach or suggest said gas conduit, wherein the conduit designated with identifiers 156 and 122 in Seiwert et al. (herein referred to as “Seiwert”, US Pat Pub. 2015/0315037; Figure 1A; Paragraph [0052]) are referred as not having the same features recited within the instant claim.  Upon further consideration, the examiner respectfully disagrees because the grounds of rejection do not cite this conduit as the gas conduit.  Seiwert discloses a conduit 123 that serves as a gas conduit that reads on the claim limitations as amended (Figure 1A; Paragraph [0059]; see outlet 123 and that said paragraph is referenced in prior office action), wherein the grounds of rejection are updated to reflect the amended claim language below.  For these reasons, the grounds of rejection are maintained in view of the arguments.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 21 April 2022, with respect to the respective grounds of rejection of Claims 21-30 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Upon further consideration of independent Claim 21 with respect to the amended claim language and the accompanying arguments, the grounds of rejection are withdrawn.  The claims, however, are objected to for the informalities detailed below.  

Claim Objections
Claims 21-30 are objected to because of the following informalities:  the amended portion of Claim 21 (upon which Claims 22-30 are dependent) reads “to the first contacting device contacting device”, wherein “contacting device” is repeated in what appears to be an editing error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seiwert et al. (herein referred to as “Seiwert”, US Pat Pub. 2015/0315037; found in IDS filed 01/07/2020).
Regarding instant Claim 1, Seiwert discloses an ozonated water delivery system (Abstract; Figure 1A; Paragraph [0084]; system for delivering ozonated water via outlet 121), comprising:  at least one contacting device (Figure 1A; Paragraph [0055]; contactor 150); at least one ultrapure water source configured to provide ultrapure water (Figure 1A; Paragraph [0055]; third liquid source for ultrapure water); at least one ultrapure water conduit coupled to the at least one ultrapure water source (Figure 1A; Paragraph [0055]; Paragraph [0058]; conduit connecting source to contactor 150 via inlet 154); at least one gas source providing at least one gas configured to form at least one solution when reacted with the ultrapure water; at least one gas conduit in communication with the at least one gas source and at least one of the at least one ultrapure water source and the at least one ultrapure water conduit (Figure 1A; Paragraph [0053]; Paragraph [0059]; gas source in inlets for carbon dioxide, clean dry air and oxygen; conduit at 123); at least one solution conduit in communication with the at least one contacting device, the at least one solution conduit configured to receive the at least one solution and deliver the at least one solution to the at least one contacting device (Figure 1A; Paragraph [0052]; Paragraph [0060]; see conduit starting at outlet 156 and inlet 122 comprising ultrapure ozonated water, in communication with ultrapure water source via conduit at conduit 162 and the contactor 150, wherein conduit provides liquid back to the contactor 150 via second pump 180); at least one mixed gas conduit in communication with the at least one gas source and the at least one contacting device, the at least one mixed gas conduit configured to provide at least one mixed gas to the at least one contacting device (Figure 1A; Paragraphs [0052]-[0053]; Paragraph [0059]; mixture of gases delivered via outlet 123; note that gas supplied may be a combination of gases form a plurality of sources/conduits); and at least one ozonated water output conduit in communication with the at least one contacting device (Figure 1A; Paragraph [0052]; liquid inlet 122 comprising ozonated ultrapure water).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Seiwert discloses wherein the contacting devices comprises at least one packed column contacting device (Paragraph [0009]; contactor may comprise packed column).
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Seiwert further discloses wherein the contacting device comprises at least one pack column contacting device including tower packing therein (Figure 1A; Paragraph [0009]; packed column with configuration shown in Figure 1A would result in tower packing).  
	Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one gas source is configured to provide carbon dioxide to at least one of the at least one ultrapure water source, the at least one ultrapure water conduit via the at least one gas conduit, and the at least one solution conduit, thereby forming an aqueous carbon dioxide solution (Figure 1A; Paragraph [0053]; carbon dioxide delivered to ultrapure water source via contactor 150 via outlet 123).
	Regarding instant Claim 9, Claim 5, upon which Claim 9 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one gas source is configured to flow carbon dioxide to at least one ultrapure water source, the at least one ultrapure water conduit at a fixed gas flow rate (Figure 1A; Paragraph [0074]; Paragraph [0075]; sensors can be used to monitor and control parameters such as gas flow rate, which can include a fixed gas flow rate).  
	Regarding instant Claim 10, Claim 5, upon which Claim 10 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one gas source is configured to flow carbon dioxide to at least one ultrapure water source, the at least one ultrapure water conduit at a variable gas flow rate (Figure 1A; Paragraph [0074]; Paragraph [0075]; gas flow rates can be monitored and controlled based on sensor measurements).
	Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one mixed gas flowing from the at least one gas source to the at least one contacting device via the at least one mixed gas conduit is comprised of oxygen, ozone and carbon dioxide (Paragraph [0053]; gas may be a mixture of the three).  
	Regarding instant Claim 12, Claim 11, upon which Claim 12 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one mixed gas flowing from at least one gas source to the at least one contacting device via the at least one mixed gas conduit may include at least one gas selected from the group nitrogen, nitrogen dioxide, and dinitrogen dioxide (Paragraph [0053]; nitrogen may be used in gas mixture).     
Regarding instant Claim 13, Claim 1, upon which Claim 13 is dependent, has been rejected above.  Seiwert further discloses comprising at least a flow sensor positioned on at least the at least one gas source (Paragraphs [0074]-[0075]; flow rate sensor may be provided on gas source and other flow sources within the system).
Regarding instant Claim 14, Claim 1, upon which Claim 14 is dependent, has been rejected above.  Seiwert further discloses comprising: at least one ultrapure water inlet formed on the contacting device and in communication with the at least one ultrapure water source via at least the at least one ultrapure water conduit (Figure 1A; Paragraph [0058]; inlet 154 in communication with ultrapure water source via upstream conduit to contactor 150); and at least one mixed gas inlet formed thereon on the contacting device and in communication with the at least one gas source via the at least one mixed gas conduit (Figure 1A; Paragraph [0058]; inlet 153 for mixed gas from gas source to contactor 150).  
	Regarding instant Claim 15, Claim 14, upon which Claim 15 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one mixed gas inlet is located distally from the at least one ultrapure water inlet (Figure 1A; Paragraph [0058]; respective inlets are placed apart from each other).
Regarding instant Claim 16, Claim 14, upon which Claim 16 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one mixed gas inlet is located adjacent to the at least one ultrapure water inlet (Figure 1A; Paragraph [0058]; respective inlets may be placed within close proximity of each other with respect to contactor 150).  
	Regarding instant Claim 17, Claim 1, upon which Claim 17 is dependent, has been rejected above.  Seiwert further discloses wherein the at least ozonated water outlet conduit is configured to output ozonated water (Figure 1A; Paragraph [0052]; liquid inlet 122 comprising ozonated ultrapure water).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seiwert et al. (herein referred to as “Seiwert”, US Pat Pub. 2015/0315037).
Regarding instant Claims 6-8 and 18-20, Claims 5, 1, and 26—upon which the claims are respectively dependent—have been rejected above.  While Seiwert does not disclose explicit flow rates for liquids or gases, the reference does disclose that such flow rates can be monitored and controlled (Paragraphs [0074]-[0075]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas source and the ozonated water outlet conduit to flow at the claimed flow rates because Seiwert discloses controlled flow rates based on user preferences (Paragraphs [0074]-[0075]).  

  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seiwert et al. (herein referred to as “Seiwert”, US Pat Pub. 2015/0315037) in view of Kambe et al. (herein referred to as “Kambe”, US Pat Pub. 2002/0063345).
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  Seiwert discloses a plurality of contacting devices may be used within the system (Paragraph [0009]).
	However, the reference is silent on the contacting device comprising at least one membrane-based on contacting device having at least one membrane module therein.
	Kambe discloses an apparatus for controlling resistivity of ultra pure water in the same field of endeavor as Seiwert, as it solves the mutual problem of mixing gas with water to provide ultra pure water (Abstract).  Kambe further discloses a gas permeable membrane in a contacting device that provides high concentrations of gas to the water being treated (Abstract; Figure 3; Paragraph [0056]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the contacting device of Seiwert to further comprise the membrane-based contacting device having at least one membrane module therein as taught by Kambe because Kambe disclosures such a membrane module provides high concentrations of the gas to the untreated ultrapure water (Kambe, Abstract). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        06/09/2022